                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

Damon Turange,                        )
                                      )
                    Plaintiff,        )
                                      )     16 C 11672
                 -vs-                 )
                                      )     Judge Norgle, Sr.
Thomas Dart, Sheriff of Cook          )
County, and Cook County, Illinois,    )
                                      )
                    Defendants.       )
                                      )

          PLAINTIFF’S MEMORANDUM IN OPPOSITION TO
        DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT
        Plaintiff Damon Turnage is epileptic and suffers seizures. Frequently

these seizures occur when Turnage sleeps. Although Turnage was provid-

ed a lower bunk alert to accommodation this disability, Turnage was as-

signed to Division 10 in 2016 and was not provided a lower bunk on

numerous occasions by officials at the Cook County Jail. Plaintiff suffered

serious physical injures as a result of a fall on September 21, 2016.

        Defendants Dart and Cook County argue Turnage’s claim must fail

because he failed to exhaust available administrative remedies as required

by the PLRA. ECF No. 63, Dart’s Memorandum at 5-7; ECF No. 66, Cook

County’s Memorandum at 5-7. This argument must fail because defend-

ants fail to explain Turange did not exhaust available administrative reme-

dies.
      In addition, defendants argue there is no evidence they discriminat-

ed against Turnage because of his disability. ECF No. 63, Dart’s Memo-

randum at 8-9; ECF No. 66, Cook County’s Memorandum at 7-10. The

Court should reject this argument because, for the reasons explained be-

low, Turnage notified defendants on multiple occasions of a need for a bot-

tom bunk to accommodate his disability and defendants refused to provide

the accommodation.

      For the reasons below stated, the Court should deny defendants’

motions for summary judgment.

        I.   Facts

      Plaintiff Damon Turnage began to experience seizures as a young

child. Cook County’s Statement of Material Facts (CCSOMF) ¶ 7. Turnage

has seizures “a lot” including up to three times a week. Id. Most of the sei-

zures occur when Turnage is asleep. Plaintiff’s Statement of Additional

Facts (PSOAF) ¶ 10.

      Turnage was processed into the Cook County Jail on April 9, 2016

and reported to Jail staff he had epilepsy. CCSOMF ¶¶ 8-9. The medical

staff prescribed at least two different medications to address the epilepsy

and entered an order for Turnage to have a bottom bunk. Id.¶¶ 9-10. An

alert was also entered that Turnage had a “Seizure Disorder.” PSOAF ¶ 2.

      Prior to May 7, 2016, Turnage testified that he submitted grievances

about placement to a top bunk in Division 10. PSOAF ¶ 11. From May 4,
                                     -2-
2016 to May 6, 2016, there is no question that Turnage was assigned to a

cell in Division 10, Tier 1A with another inmate who also was prescribed a

bottom bunk permit for medical records. CCSOMF ¶¶12-15. Although

Turnage and his cellmate advised jail officials to remedy this matter, they

were told it was not possible to reassign either inmate to another cell and

to “work it out” amongst themselves. CCSOMF ¶¶ 13; PSOAF ¶¶ 4-6.

      There is no dispute Turnage suffered a seizure from his top bunk

and fell to the ground on May 5, 2016 and was treated in the emergency

room for injuries. CCSOMF ¶¶ 14-15.

      After the May 5, 2016 fall, Turnage was moved out of Division 10.

PSOAF ¶ 27.

      Turnage returned to Division 10 in August 2016 and was assigned to

Tier 2A. CCSOMF ¶ 17. During this period, Turnage again was assigned to

a cell with an inmate who reported to also have a bottom bunk permit.

CCSOMF ¶ 20. Although Turnage raised this matter with jail officials and

requested a bottom bunk, no action was taken to relocate him to another

cell. PSOAF ¶¶ 7-8; CCSOMF ¶ 20. On September 10, 2016 Turnage

complained in an appeal to a grievance that despite submitting medical

slips he continued to be on a top bunk. CCSOMF ¶ 42. There is no dispute

that on September 21, 2016 Turnage had another seizure and fell while

sleeping on the top bunk in his cell. CCSOMF ¶ 18. After this fall Turnage


                                     -3-
was diagnosed with a broken right ankle and given a cast which he wore

for at least one month. CCSOF ¶ 22.

       II.   Defendants do not establish Turnage failed to exhaust
             available administrative remedies

      Defendants argue this entire case must be dismissed because

Turnage failed to exhaust available administrative remedies. ECF No. 63,

Dart’s Memorandum at 5-7; ECF No. 66, Cook County’s Memorandum at

5-7. The Court should reject this argument because Turnage did exhaust

at least two grievances regarding injuries caused by the jail’s failure to ac-

commodate his disability.

      Under the PLRA, prisoners must exhaust intra-prison administrative

remedies before filing suit in federal court. Hernandez v. Dart, 814 F.3d

836, 841 (7th Cir. 2016). But that exhaustion requirement is excused if the

intra-prison administrative procedure is “genuinely unavailable or nonexist-

ent.” Lanaghan v. Koch, 902 F.3d 683, 688 (7th Cir. 2018) (quoting Pyles

v. Nwaobasi, 829 F.3d 860, 864 (7th Cir. 2016)). Failure to exhaust “is an

affirmative defense, and the burden of proof is on the defendants.” Dole v.

Chandler, 438 F.3d 804, 809 (7th Cir. 2006).

      As an initial matter, the defendants do not explanation the available

administrative remedies for Turnage and how he failed to satisfy the intra-

prison administrative remedies. The failure to explain the available reme-



                                      -4-
dies and why Turnage did not obey these internal procedures leaves de-

fendants unable to satisfy their burden to prove this affirmative defense.

      Turning to the grievances that were exchanged in discovery, there

can be no doubt that Turnage exhausted available administrative remedies

pertaining to injuries caused by falling from his top bunk. In a grievance

dated August 8, 2016, Turnage complained of ongoing injuries caused by

a fall from his top bunk in May. CCSOF ¶ 40. Turnage received a response

to this grievance and filed an appeal on September 10, 2016 complaining

that he continued to be “on the top bunk and I have seizures.” CCSOMF ¶

42. This appeal and the response by the jail is below:




                                     -5-
ECF No. 64-6 at 8, Grievance assigned control number 2016x6762. De-

fendants offer no explanation what additional administrative procedure was

available for Turnage after the jail officials denied his appeal.

      In addition to the above identified grievance, there is no question

that Turnage filed another grievance on September 26, 2016 complaining

that he suffered physical injuries due to a fall on September 21, 2016 be-

cause jail officials did not honor his lower bunk permit. CCSOMF ¶ 44.

This grievance was assigned control number 2016x8336 and there is no

doubt that Turnage appealed this grievance:




PSOAF ¶ 20; ECF No. 64-4 at 5, Grievance assigned control number

2016x8336. Defendants’ argument that Turnage did not exhaust available

administrative remedies is simply without support.



                                      -6-
         A few other points must be addressed regarding the intra-prison

remedies. Jeff Johnsen, the Chief of the Department of Corrections, testi-

fied classification is a nongrievable matter according to a department poli-

cy. PSOAF ¶¶ 15-16. In this case, the unrebutted evidence is that Turnage

was repeatedly told by jail officials that “classification” was responsible for

his housing assignment. PSOAF ¶¶ 6-8; CCSOMF ¶ 29. Accordingly, be-

cause policy at the jail does not permit an inmate to grieve about “classifi-

cation” and Turnage was told that “classification” was the department

responsible for his bunk assignment, Turnage did not have available ad-

ministrative remedies to complain generally of his top bunk placement and

the PLRA exhaustion requirement does not apply. Furthermore, Turnage

testified he filed grievances before May 7, 2016 that were not timely ad-

dressed by the defendants. PSOAF ¶ 11. That the defendants did not ad-

dress these grievances makes sense since an inmate may not grieve

about decisions by the “classification” unit. The Court, therefore, cannot

accept defendant Cook County’s argument that the undisputed record is

that “Plaintiff never filed a grievance prior to his fall on May 5, 2016 to ad-

vise prison officials of the issue.” ECF No. 66, Defendant Cook County’s

Memorandum at 6.

         For the above stated reasons, the Court should find the defendants

failed to prove that Turnage failed to exhaust available administrative rem-

edies.
                                       -7-
       III.     Evidence defendants violated Turnage’s rights under
                the ADA

      The ADA is organized to prohibit discrimination in public services,

programs, and activities. Lacy v. Cook County, 897 F.3d 847, 852 (7th Cir.

2018). To allege a claim under Title II of the ADA, a plaintiff must show:

“(1) that he is a qualified individual with a disability; (2) that he was denied

the benefits of the services, programs, or activities of a public entity or oth-

erwise subjected to discrimination by such an entity; and (3) that the denial

or discrimination was by reason of his disability.” Id. at 853 (internal cita-

tions omitted). The Seventh Circuit explained in Lacy “[i]t is well estab-

lished that a failure to make reasonable modifications in policies, practices,

or procedures can constitute discrimination under Title II.” Id.

      The failure to accommodate a lower bunk permit is a claim that has

been recognized under the ADA. See Johnson v. Godinez, 2015 WL

135103, at *2 (N.D. Ill. Jan 9, 2015) (plaintiff whose lower bunk/low gallery

permits were unenforced stated an ADA and Rehab Act claim because he

could not climb the stairs and could not attend meals); Norris v. Godinez,

2010 WL 2681287, at *1 (N.D. Ill. July 6, 2010) (inmate with various ail-

ments that merited low bunk permit factually stated ADA claim after he was

forced to use the top bunk and he fell and injured himself).

      In this case, the defendants do not dispute that Turnage is a quali-

fied person with a disability or that he required an accommodation engage

                                       -8-
in the program or activity of sleeping due to his seizure disorder caused by

epilepsy. This is conclusion is logical since defendant Cook County

acknowledged Turnage has seizures “a lot” including up to three times a

week. CCSOMF ¶ 7. And the record is undisputed that many of Turnage’s

seizures occurred when he was asleep. PSOAF ¶ 10.

       Defendants contend, however, there is no genuine dispute of mate-

rial fact of a failure to accommodate plaintiff Turnage. Defendant Dart ar-

gues Turnage is unable to demonstrate the “Sheriff failed to accommodate

his disability on September 21, 2016.” ECF No. 63, Dart’s Memorandum

at 8. Defendant Cook County contends it was only responsible for prescrib-

ing “appropriate medication and [to] alert[] the CCSO that he was to be as-

signed to a low bunk because of his seizure disorder, thereby providing

reasonable accommodations for his alleged disability.”1 ECF No. 66, Cook

County Memorandum at 9. The Court should reject these arguments.

       First, it is the responsibility of the Sheriff and Cook County to house

inmates with disabilities appropriately in accordance with the Agreed Order

entered in May 2010. PSOAF ¶ 1. Accordingly, the County’s argument that


1
  Cook County’s citation to Green v. Butler, 2019 WL 5910296 (S.D. Ill. July 19, 2019), is
not helpful for the Court’s analysis. See ECF No. 66, Cook County’s Memorandum at 9.
In Green, the court held the plaintiff should not qualify as disabled under the ADA be-
cause “the evidence and the case law reveal that Plaintiff’s injury to his knee was a tem-
porary, non-chronic condition.” Green, 2019 WL 5910296, at *9. The court continued by
stating that even if the plaintiff was disabled, a lower bunk permit and other accommoda-
tions were reasonable under the ADA and no violation occurred. Id. Here, the plaintiff
presents evidence the defendants continually failed to provide him with a lower bunk de-
spite raising numerous complaints with the medical and correctional staff.
                                               -9-
it once a “lower bunk” alert was transmitted to the Sheriff’s “classification

unit” the placement of Turnage to a low bunk fell exclusively to the Sheriff,

ECF No. 66, Cook County Memorandum at 9, must fail. Indeed, the undis-

puted record is that Turnage repeatedly complained to medical staff about

the failure to provide a lower bunk. CCSOMF ¶¶ 19, 42; PSOAF ¶ 26.

Moreover, in response to Turnage’s appeal on September 10, 2016 where

he complained of an ongoing placement to a top bunk and a seizure disor-

der, Cook County had full knowledge of Turnage’s allegation he was not

accommodated and Cook County employee RN Susan Shebel took no ac-

tion to address this concern and wrote “DOC issue.” CCSOMF ¶ 42;

PSOAF ¶ 18. Although the Sheriff unquestionably had responsibility to

provide Turnage a lower bunk in Division 10, the undisputed evidence is

Cook County also had some say where Turnage was housed too. See

Clemons v. Dart, 168 F.Supp.3d 1060, 1064 (N.D. Ill. March 9, 2016) (not-

ing the Sheriff and Cook County had involvement in housing prisoners at

the jail).

       Second, in the context of Turnage’s September 21, 2016 fall, Dart

argues plaintiff “never provided Defendant Dart with any notice prior to the

alleged fall that the provided accommodation, i.e. the low bunk permit, was

either insufficient or not being honored by the Plaintiff’s cellmate.” ECF No

63, Dart’s Memorandum at 8. This statement is disputed at summary

judgment:
                                      -10-
a) On April 20, 2016, the Sheriff documented Turnage has a
   “medical emergency” where he had a seizure in Division 10.
   PSOAF ¶ 20.

b) Prior to May 7, 2016, Turnage testified he filed grievances re-
   garding assignment to a top bunk. PSOAF ¶ 11.

c) Upon the assignment to Tier 1A in Division 10 around May 5,
   2016, he and his cellmates told the jail officials they both had
   lower bunks and requested a cell reassignment. CCSOMF ¶¶
   12-13. The officers told them a cell reassignment was not
   possible and they should “work it out” amongst themselves.
   CCSOMF ¶ 13. The next shift, Turnage and his cellmate
   again requested a cell reassignment and were told “classifica-
   tion” was responsible for all movement. PSOAF ¶ 6.

d) On May 7, 2016, Turnage filed a grievance about the assign-
   ment to a cell on Tier 1A with bunk beds where both inmates
   had orders to be on the bottom bunk. CCSOMF ¶ 37.

e) Turnage filed a few grievances about a fall on May 5, 2016
   from his top bunk “because it was taking a long time” for the
   jail officials to respond. PSOAF ¶ 12.

f) When Turnage returned to Division 10 on August 30, 2016,
   Turnage was assigned to a cell with another inmate who re-
   ported that he also had a low bunk permit. PSOAF ¶ 7;
   CCSOMF ¶¶ 19-20.

g) When assigned to Division 10, Tier 2A, Turnage complained
   to the nurses and correctional staff that he was unable to use
   the lower bunk and requested to be relocated but it never oc-
   curred. CCSOMF ¶ 19.

h) Turnage submitted an appeal to a grievance on September
   10, 2016 complaining he “was still on the top bunk and I have
   seizures,” to which Susan Shebel responded on September
   28, 2016 that “you have an order for a lower bunk entered
   9/19/15, and it’s still active. DOC issue.” CCSOMF ¶ 42.

i) In an incident report generated by the Sheriff after Turnage
   fell on September 21, 2016, the Sheriff’s staff wrote Turnage
   “does have a history of seizures.” PSOAF ¶ 13.
                          -11-
      Without question, there is no doubt defendants all had notice that

Turnage required a bottom bunk to accommodate his disability. There is

also no dispute that Turnage provided notice on multiple occasions using

multiple vehicles (oral requests to jail staff, grievances, medical request

slips) that he continually was assigned to cells in Division 10 but was not

provided a bottom bunk. Despite this notice, the defendants continually re-

fused to accommodate Turnage leading to a serious fall on September 21,

2016 while assigned to Division 10, Tier 2A. This evidence may support a

finding that defendants refused to accommodate Turnage’s disability.

Washington v. Ind. High Sch. Athletic Ass’n, Inc., 181 F.3d 840, 848 (7th

Cir. 1999) (“It is possible to demonstrate discrimination on the basis of dis-

ability by a defendant’s refusal to make a reasonable accommodation.”).

      There is also sufficient evidence to support a finding of deliberate in-

difference to obtain compensatory damages under Title II. Lacy v. Cook

County, 897 F.3d 847,862-63 (7th Cir. 2018). This requires a plaintiff to

show “both (1) knowledge that a harm to a federally protected right is sub-

stantially likely, and (2) a failure to act upon that likelihood.” Id. The evi-

dence, as shown above, demonstrates defendants knew the plaintiff

required a lower bunk to accommodate his disability, that he was repeated-

ly assigned to cells where he was unable to use the lower bunk because

the cellmate also reported to have a low bunk assignment, and that the de-

                                       -12-
fendants failed to respond to Turnage’s oral and written complaints seek-

ing to remedy this matter. See Stokes v. City of Chicago, 2018 WL

497365, *3 (N. D. Ill. Jan. 22, 2018) (a refusal to put a detainee reporting a

seizure disorder in an “observable cell” put defendant on notice of a need

for an accommodation and could be discrimination)

      IV.    Conclusion

      For the reasons above stated, the Court should deny defendants’

motions for summary judgment.

                                       Respectfully submitted,

                                   /s/ Patrick W. Morrissey
                                       Thomas G. Morrissey, Ltd.
                                       10150 S. Western Ave., Ste. Rear
                                       Chicago, IL 60643
                                       (773)233-7900
                                       patrickmorrissey1920@gmail.com

                                       an attorney for plaintiff




                                     -13-
